Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 10/14/2020. Claims 1-18 are currently pending in the application.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  Independent claims 1, 7 and 13 recite in part “…a first set of knowledge bullet-points points for a first piece of information …”. It appears the claims were intended to recite “…a first set of knowledge bullet-points for a first piece of information …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 1 recites “A method for modifying a multi-disciplined learning tool regarding a topic, the method comprises:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method for modifying a multi-disciplined learning tool regarding a topic, the method comprises:
Abstract idea: modifying a multi-disciplined learning tool regarding a topic could be performed as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


[a] obtaining, by a computing entity, a first learning object regarding the topic and a second learning object regarding the topic, wherein the first learning object includes a first set of knowledge bullet- points points for a first piece of information regarding the topic, wherein the second learning object includes a second set of knowledge bullet-points for a second piece of information regarding the topic, wherein the first learning object and the second learning object further include an illustrative asset that depicts an aspect regarding the topic pertaining to the first and second pieces of information, wherein the first learning object further includes a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset, wherein the second learning object further includes a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset
The computing entity is an additional non-abstract limitation.
Obtaining a first learning object regarding the topic and a second learning object regarding the topic represent insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Abstract: obtaining a first learning object regarding the topic and a second learning object regarding the topic could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[b] deriving, by the computing entity, a first set of knowledge test-points for the first learning object regarding the topic based on the first set of knowledge bullet-points
The computing entity is an additional non-abstract limitation.
Abstract Idea: deriving a first set of knowledge test-points for the first learning object regarding the topic based on the first set of knowledge bullet-points
could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[c] deriving, by the computing entity, a second set of knowledge test-points for the second learning object regarding the topic based on the second set of knowledge bullet-points
The computing entity is an additional non-abstract limitation.
Abstract Idea: deriving a second set of knowledge test-points for the second learning object regarding the topic based on the second set of knowledge bullet-points could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[d] generating, by the computing entity, a first knowledge assessment asset for the first learning object regarding the topic based on the first set of knowledge test-points, the illustrative asset, and the first descriptive asset of the first learning object
The computing entity is an additional non-abstract limitation.
Abstract Idea: generating a first knowledge assessment asset for the first learning object regarding the topic based on the first set of knowledge test-points, the illustrative asset, and the first descriptive asset of the first learning object could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[e] and generating, by the computing entity, a second knowledge assessment asset for the second learning object regarding the topic based on the second set of knowledge test-points, the illustrative asset, and the second descriptive asset of the second learning object
The computing entity is an additional non-abstract limitation.
Abstract Idea: generating a second knowledge assessment asset for the second learning object regarding the topic based on the second set of knowledge test-points, the illustrative asset, and the second descriptive asset of the second learning object could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), in the mind, and/or using pen and paper. The mere nominal recitation of the additional elements and automation of a manual process does not take the claim out of the certain method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computing entity at a high level of generality. The originally filed Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 42: :… computing entity 20 includes one or more computing devices 100-1 through 100-N. A computing device is any electronic device that communicates data, processes data, represents data (e.g., user interface) and/or stores data; ¶ 43: Computing devices include portable computing devices and fixed computing devices. Examples of portable computing devices include an embedded controller, a smart sensor, a social networking device, a gaming device, a smart phone, a laptop computer, a tablet computer, a video game controller, and/or any other portable device that includes a computing core. Examples of fixed computing devices includes a personal computer, a computer server, a cable set-top box, a fixed display device, an appliance, and industrial controller, a video game counsel, a home entertainment controller, a critical infrastructure controller, and/or any type of home, office or cloud computing equipment that includes a computing core; ¶ 45:…the computing device 100 of the computing system 10 that includes the human interface module 18, the environment sensor module 14, the computing core 52-1, the memory module 102, and the I/O module 104. The human interface module 18 includes one or more visual output devices 74 (e.g., video graphics display, 3-D viewer, touchscreen, LED, etc.), one or more visual input devices 80 (e.g., a still image camera, a video camera, a 3-D video camera, photocell, etc.), and one or more audio output devices 78 (e.g., speaker(s), headphone jack, a motor, etc.). The human interface module 18 further includes one or more user input devices 76 (e.g., keypad, keyboard, touchscreen, voice to text, a push button, a microphone, a card reader, a door position switch, a biometric input device, etc.) and one or more motion output devices 106 (e.g., servos, motors, lifts, pumps, actuators, anything to get real-world objects to move); ¶¶ 46-49; ¶ 103; ¶ 118; ¶ 129; ¶ 233…The lack of details about the additional element indicates that the above-mentioned additional element is a generic computer component, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitation of the computing entity, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, simply performs the abstract idea. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of generating, by the computing entity, a second knowledge assessment asset for the second learning object does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of managing innovation challenges. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and the only claim limitation is an abstract idea and as such cannot be integrated into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract element of the claim. For example, the limitation “wherein the first learning object includes a first set of knowledge bullet- points points for a first piece of information regarding the topic, wherein the second learning object includes a second set of knowledge bullet-points for a second piece of information regarding the topic, wherein the first learning object and the second learning object further include an illustrative asset that depicts an aspect regarding the topic pertaining to the first and second pieces of information, wherein the first learning object further includes a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset, wherein the second learning object further includes a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset” simply describes the “first learning object” and the “second learning object” obtained/received by the “computing entity”. Describing the information obtained/received does not remove the step from the abstract realm (observation). It also does not change the fact that obtaining/receiving data is a basic computer function considered under Berkheimer as “well-understood, routine and conventional”. See MPEP 2106.05(d). Additionally, the Berkheimer Memorandum, Section III (A)(1) explains that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.” The Specification does not provide additional details about the computing entity that would distinguish the recited component from conventional components, and from generic implementation. The Specification (e.g., ¶ 42: :…computing entity 20 includes one or more computing devices 100-1 through 100-N. A computing device is any electronic device that communicates data, processes data, represents data (e.g., user interface) and/or stores data) supports a finding that the operations of the computing entity are well-understood, routine, or conventional, as there is nothing in the Specification to indicate that the operations recited in representative claim 1 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., obtaining, deriving and generating information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer v. HP, Inc., 890 F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring) (citations omitted); see also BSG Tech, 899 F.3d at 1291 (“BSG Tech does not argue that other, non-abstract features of the claimed inventions, alone or in combination, are not well understood, routine and conventional database structures and activities. Accordingly, the district court did not err in determining that the asserted claims lack an inventive concept.”). Hence, as per Berkheimer, the claim computer functions of obtaining…a first learning object regarding the topic and a second learning object regarding the topic (Step [a]) is insignificant extra-solution activity (i.e., data gathering), well-understood, routine, and conventional function as it is claimed in a merely generic manner.
	Taking the claim elements separately, the functions performed by the computing entity at each step of the process are expressed purely in terms of results, devoid of technical/technological implementation details. Step [a] represents insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps [b]-[e] recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claim activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of obtaining, deriving, deriving, generating and generating is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 7:
	Independent claim 7 is a computing device, which falls within the “machine” category of 35 U.S.C. § 101. The computing device comprises: an interface; a local memory; and 20a processing module operably coupled to the interface and the local memory, wherein the processing module functions which are generic computer components. See 84 Fed. Reg. at 52 n.14. Also see originally filed Specification (¶¶ 57, 58, 61-64, 118, 203, 386). The processing module functions perform steps comparable to those of representative independent claim 1 and as a result, independent claim 7 is rejected similarly to representative independent claim 1.
In regard to independent Claim 13:
	Independent claim 13 is rejected under 35 U.S.C. 101 because the “computer readable memory”, in accordance with the originally filed specification (¶¶ 84, 103, 129, 137, 144, 152, 159, 188, 195, 202, 210, 219, 228, 240), may be an electromagnetic signal. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The Office suggests amending the claim to include non-transitory computer readable memory.
	In view of the above, independent claim 13 does not fall within at least one of the four categories of patent eligible subject matter. However, because the claim could be amended to fall within one of the statutory categories, the subject matter eligibility analysis is conducted under that assumption starting with Step 2A – Prong 1 of the subject matter eligibility analysis. Under that assumption, as claimed, the first memory element that stores operational instructions and the processing module are generic computer components, and storing information is insignificant extra-solution activity. See MPEP § 2106.05(g). See also Specification (for example, ¶¶ ¶¶ 57, 58, 61-64, 118, 203, 386). Because independent claim 13 performs steps comparable to those of representative independent claim 1, independent claim 13 is rejected similarly to representative independent claim 1 under 35 U.S.C. § 101.
	In regard to the dependent claims:
	Dependent claims 2-6, 8-12 and 14-18 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. The additional claim limitations, for example, “outputting” information and “receiving” information (claims 5, 6, 11, 12 and 18) represent insignificant extra solution activity (i.e., data gathering and data presentation). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-6, 8-12 and 14-18 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-6, 8-12 and 14-18 integrates the judicial exception into a practical application. While dependent claims 2-6, 8-12 and 14-18 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-6, 8-12 and 14-18 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Ochi-Okorie (US 10783797 B1) in view of GAL et al. (US 20140335497 A1) (GAL).
Re claims 1-2, 7-8 and 13-14:
	[Claims 1-2]  Okorie teaches or at least suggests a method, the method comprises: 5obtaining, by a computing entity, a first learning object regarding the topic and a second learning object regarding the topic, wherein the first learning object includes a first set of knowledge bullet- points points for a first piece of information regarding the topic, wherein the second learning object includes a second set of knowledge bullet-points for a second piece of information regarding the 10topic, wherein the first learning object and the second learning object further include an illustrative asset that depicts an aspect regarding the topic pertaining to the first and second pieces of information, wherein the first learning object further includes a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset, wherein the second learning object further includes a second descriptive asset regarding the second 15piece of information based on the second set of knowledge bullet-points and the illustrative asset; deriving, by the computing entity, a first set of knowledge test-points for the first learning object regarding the topic based on the first set of knowledge bullet-points; 20deriving, by the computing entity, a second set of knowledge test-points for the second learning object regarding the topic based on the second set of knowledge bullet-points (at least Figures 1-5, 7-8, 10-13, 15-16 and 18: for example, item 23 (Title & Description), item 24 (Multimedia Demonstration); col 5, lines 21-36: Topic Category; col 5, lines 37-67; Multimedia Presentation; col 6, lines 1-38; Col 6, line 39 – col 7, line 16: The Inter-Topic Structure…a detailed listing of the finely partitioned topics can be provided in a map of the curriculum, similar in function to a table of contents…; col 7, line 17 – col 8, line 58: Application-Driven Topic Structure…map of the structure lists each lesson by a title or other annotation that indicates the application(s) that the lesson explores. By browsing this map, practitioners may conveniently locate those applications that are useful to their aims; col 8 line 59 – col 9, col 10, line 17: Relevance-Driven Topic Structure…; col 10, line 52, col 11, line 15: Intra-Topic Structure…; col 11, line 16, col 13, line 27: Topic Page…; col 19, line 62 – col 20, line 39: Browsing with a Broad Search Phrase…Browsing with a Narrow Search Phrase…; col 20, lines 47-54: A discipline menu 63 indicates that the user is currently viewing the queue for electrical engineering. The user may alternately view the queues for various disciplines by clicking the menu and selecting a different discipline. For example, selecting “Organic Chemistry” from this menu will display a queue similar to the one in FIG. 14. In FIG. 14, the menu 55 indicates “Organic Chemistry” as the current discipline).
	Okorie appears to be silent on but GAL which relates to the field of electronic learning (¶ 2), teaches or at least suggests generating, by the computing entity, a first knowledge assessment asset for the first learning object regarding the topic based on the first set of knowledge test-points, the illustrative asset, and the 25first descriptive asset of the first learning object; and generating, by the computing entity, a second knowledge assessment asset for the second learning object regarding the topic based on the second set of knowledge test-points, the illustrative asset, and the second descriptive asset of the second learning object, updating, by the computing entity, the first learning object to include the first set of knowledge test-points and the first knowledge assessment asset for the first learning object to produce an 5updated first learning object; updating, by the computing entity, the second learning object to include the second set of knowledge test-points and the second knowledge assessment asset for the second learning object to produce an updated second learning object; and 10 linking, by the computing entity, the updated first learning object and the updated second learning object together to form a modified multi-disciplined learning tool (at least ¶ 33: a system for facilitating teaching, learning and assessment…; ¶ 90: the teaching/learning system supports a comprehensive educational curriculum; ¶ 58: generating a digital learning object that represents the optimal teaching process; ¶ 67: method of adaptive teaching, learning and assessment; ¶ 73: an adaptive teaching/learning system, which selectively allocates and assigns various digital learning objects to students based on their individual skills, needs and past performance; ¶ 93: the teaching/learning system allows teachers to save time and efforts…in planning or preparing lessons (e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like), in creating tests or assessment tasks, in checking or marking or grading tests or assessment tasks…; ¶ 98: portions of the content of educational learning objects may be automatically modified, removed or added, based on characteristics of the student utilizing the learning object, thereby providing to each student a learning object accommodating the student's characteristic and record of progress; ¶ 107: Learning objects 210 include, for example, multiple learning objects 211-219…Learning objects may include various…content items, for example, interactive text or "live text", writing tools, discussion tools, assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages, lectures, animations, audio/video content, graphical content, textual content, vocabularies, or the like; ¶ 112: browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools); claims 1 and 8). It is apparent that the learning objects of GAL that may include multiple other learning objects (for example, interactive text or "live text", writing tools, discussion tools, assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages, lectures, animations, audio/video content, graphical content, textual content, vocabularies) that may be automatically modified, removed or added, and combined based on characteristics of students would surely allow generating, updating the different types of learning objects of GAL. Hence, it would have been obvious to one of ordinary skill in the art, when faced with the issue of providing immersive teaching tools for dissemination of knowledge, one having ordinary skill in the art would have looked to known practices in the field of electronic learning and incorporated the learning objects of GAL and their associated manipulation features within the teachings of Okorie to allow linking, by the computing entity, the updated first learning object and the updated second learning object together to form a modified multi-disciplined learning tool as claimed in order to predictably provide an adaptive teaching, learning and assessment environment that allows selectively allocating and assigning various digital learning objects to students based on their individual skills, needs past performance.
	[Claims 7-8]  The claims are directed to a computing device that comprises: an interface; 5a local memory; and a processing module operably coupled to the interface and the local memory, wherein the processing module functions to perform steps comparable to those of claims 1-2. Accordingly, independent claims 7-8 are rejected similarly to claims 1-2.
	[Claims 13-14  The claims are directed to a computer readable memory comprises: a first memory element that stores operational instructions that, when executed by a processing module, causes the processing module to perform steps comparable to those of claims 1-2. Accordingly, independent claims 13-14 are rejected similarly to claims 13-14.
Re claims 3, 9 and 15:
	[Claims 3, 9 and 15]  Okorie in view of GAL teaches or at least suggests wherein the deriving the first set of knowledge test-points for the 15first learning object based on the first set of knowledge bullet-points comprises one or more of: interpreting a first knowledge bullet-point of the first set of knowledge bullet-points in accordance with the illustrative asset and the first descriptive asset of the first learning object to produce a first knowledge test-point of the first set of knowledge test-points; interpreting a second knowledge bullet-point of the first set of knowledge bullet-points in accordance with the illustrative asset and the first descriptive asset of the first learning object to produce a second knowledge test-point of the first set of knowledge test-points; and 25interpreting instructor input information to identify a third knowledge test-point of the first set of knowledge test-points (at least GAL: ¶ 33: an integrated assessment module to perform integrated assessment based on operations performed utilizing the student stations, the assessment integrated into the teaching processes and the learning processes; ¶ 93:…the teaching/learning system allows teachers to save time and efforts, for example, in planning or preparing lessons (e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like), in creating tests or assessment tasks; ¶ 97:…differential teaching/learning addresses personal needs and/or personal abilities of a student or a group of students, allowing student self-pace learning while the teacher guides and monitors the activities and progress of students and/or groups of students; ¶¶ 99, 100: The differential teaching/learning may include differential support within a learning object or a learning activity…system 100 may provide a first type or level of support (e.g., having more details) to a first type of students (e.g., students identified to have a difficulty in a certain topic), and may provide a second, different, type or level of support (e.g., having less details) to a second type of students (e.g., students identified to be proficient in a certain topic)…The differential teaching/learning may include differential, automated modification of educational content, within a learning object or a learning activity…a learning object may present additional explanations to a student identified to have a difficulty in a particular topic, and may present less information (or may skip some explanations) with regard to a student identified to be proficient in that topic; ¶ 104: planning, management and integration of teaching, learning and assessment and the related activities and content; ¶ 109: The learning objects 210 are created by one or more of: teachers, teaching professionals, school personnel, pedagogic experts, academy members, principals, consultants, researchers, or other professionals; ¶ 112: browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools)… learning activities 230 can be arranged and/or combined in various teaching-learning-assessment scenarios or layouts, for example, using different methods of organization or modeling methods…a teacher generated scenario or layout, are stored in the teacher's personal "cabinet" or "private folder"…and can by recalled for re-use or for modification; ¶ 116:… browser interface allows a teacher to browse through learning activities 230 (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools)… ; ¶ 125:… the teacher station 310 is used to perform operations of teaching tools, for example, lesson planning, real-time class management, presentation of educational content, allocation of differential assignment of content to students (e.g., to individual students or to groups of students), differential assignment of learning activities or learning objects to students (e.g., to individual students or to groups of students), adaptive assignment of content or learning activities or learning objects to students…; ¶ 132:… the teacher utilizes the teacher station 310 to allocate or distribute various learning activities or learning objects to various students or groups of students. The teacher utilizes the teacher station 310 to allocate a first learning object and a second learning object to a first group of students, including Student A who utilizes student station 301; and the teacher utilizes the teacher station 310 to allocate the first learning object and a third learning object to a second group of students, including Student B who utilizes student station 302; ¶ 139: system 300 generates and/or initiates, automatically or upon demand of the teacher utilizing the teacher station 310 (or, for example, automatically and subject to the approval of the teacher utilizing the teacher station 310), one or more correction cycles, "drilling" cycles, additional learning objects, modified learning objects, or the like; ¶ 155: the teacher may use the teacher station to allocate a learning object to a group of ten students, the learning object having three questions included therein; ¶ 156; ¶ 165: The assessment and reporting module 525 allows the teacher to selectively give or modify weight in the total assessment score to a particular activity, object, assignment or question; allows the teacher to add assessment to portions of the assignment that cannot be efficiently or accurately evaluated by automatic tools; ¶ 261: The teaching/learning system provides to the teacher: a variety of learning objects that fulfill different goals in the processes of teaching, learning and assessment; a set of editing and authoring tools that allow creating, editing, modifying and adapting (e.g., changing predefined content and/or behavior) of learning objects, and allow their incorporation into teaching, learning and assessment processes; an assortment of pedagogic models, where learning objects are arranged into predefined, tested and proven paths of teaching, learning and assessment; a teaching management and planning environment that allows for editing, modifying and adapting of the predefined pedagogic models according to class or students needs, allowing replacing, adding, deleting, modifying, re-sequencing and re-ordering of learning objects; a real-time class management environment that allows activation or "playback" of a predefined or modified or edited flow of learning objects (e.g., according to a pedagogic model), as well as allocating of learning objects to a class or a group of individual students …). It would have been obvious to one of ordinary skill in the art, when faced with the issue of providing immersive teaching tools for dissemination of knowledge, one having ordinary skill in the art would have looked to known practices in the field of electronic learning and incorporated the learning objects of GAL and their associated manipulation features within the teachings of Okorie to allow identifying a third knowledge test-point of the first set of knowledge test-points as claimed in order to predictably provide an adaptive teaching, learning and assessment environment that further allows selectively allocating and assigning various digital learning objects to students based on their individual skills, needs past performance.
Re claims 4, 10 and 16:
	[Claims 4, 10 and 16]  Okorie in view of GAL teaches or at least suggests wherein the deriving the second set of knowledge test-points for the second learning object based on the second set of knowledge bullet-points comprises one or 30more of: EV0001752interpreting a first knowledge bullet-point of the second set of knowledge bullet-points in accordance with the illustrative asset and the second descriptive asset of the second learning object to produce a first knowledge test-point of the second set of knowledge test-points; 5interpreting a second knowledge bullet-point of the second set of knowledge bullet-points in accordance with the illustrative asset and the second descriptive asset of the second learning object to produce a second knowledge test-point of the second set of knowledge test-points; and interpreting instructor input information to identify a third knowledge test-point of the second set 10of knowledge test-points (at least GAL: ¶ 33: an integrated assessment module to perform integrated assessment based on operations performed utilizing the student stations, the assessment integrated into the teaching processes and the learning processes; ¶ 93:…the teaching/learning system allows teachers to save time and efforts, for example, in planning or preparing lessons (e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like), in creating tests or assessment tasks; ¶ 97:…differential teaching/learning addresses personal needs and/or personal abilities of a student or a group of students, allowing student self-pace learning while the teacher guides and monitors the activities and progress of students and/or groups of students; ¶¶ 99, 100: The differential teaching/learning may include differential support within a learning object or a learning activity…system 100 may provide a first type or level of support (e.g., having more details) to a first type of students (e.g., students identified to have a difficulty in a certain topic), and may provide a second, different, type or level of support (e.g., having less details) to a second type of students (e.g., students identified to be proficient in a certain topic)…The differential teaching/learning may include differential, automated modification of educational content, within a learning object or a learning activity…a learning object may present additional explanations to a student identified to have a difficulty in a particular topic, and may present less information (or may skip some explanations) with regard to a student identified to be proficient in that topic; ¶ 104: planning, management and integration of teaching, learning and assessment and the related activities and content; ¶ 109: The learning objects 210 are created by one or more of: teachers, teaching professionals, school personnel, pedagogic experts, academy members, principals, consultants, researchers, or other professionals; ¶ 112: browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools)… learning activities 230 can be arranged and/or combined in various teaching-learning-assessment scenarios or layouts, for example, using different methods of organization or modeling methods…a teacher generated scenario or layout, are stored in the teacher's personal "cabinet" or "private folder"…and can by recalled for re-use or for modification; ¶ 116:… browser interface allows a teacher to browse through learning activities 230 (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools)… ; ¶ 125:… the teacher station 310 is used to perform operations of teaching tools, for example, lesson planning, real-time class management, presentation of educational content, allocation of differential assignment of content to students (e.g., to individual students or to groups of students), differential assignment of learning activities or learning objects to students (e.g., to individual students or to groups of students), adaptive assignment of content or learning activities or learning objects to students…; ¶ 132:… the teacher utilizes the teacher station 310 to allocate or distribute various learning activities or learning objects to various students or groups of students. The teacher utilizes the teacher station 310 to allocate a first learning object and a second learning object to a first group of students, including Student A who utilizes student station 301; and the teacher utilizes the teacher station 310 to allocate the first learning object and a third learning object to a second group of students, including Student B who utilizes student station 302; ¶ 139: system 300 generates and/or initiates, automatically or upon demand of the teacher utilizing the teacher station 310 (or, for example, automatically and subject to the approval of the teacher utilizing the teacher station 310), one or more correction cycles, "drilling" cycles, additional learning objects, modified learning objects, or the like; ¶ 155: the teacher may use the teacher station to allocate a learning object to a group of ten students, the learning object having three questions included therein; ¶ 156; ¶ 165: The assessment and reporting module 525 allows the teacher to selectively give or modify weight in the total assessment score to a particular activity, object, assignment or question; allows the teacher to add assessment to portions of the assignment that cannot be efficiently or accurately evaluated by automatic tools). It would have been obvious to one of ordinary skill in the art, when faced with the issue of providing immersive teaching tools for dissemination of knowledge, one having ordinary skill in the art would have looked to known practices in the field of electronic learning and incorporated the learning objects of GAL and their associated manipulation features within the teachings of Okorie to allow identifying a third knowledge test-point of the first set of knowledge test-points as claimed in order to predictably provide an adaptive teaching, learning and assessment environment that further allows selectively allocating and assigning various digital learning objects to students based on their individual skills, needs past performance.
Re claims 5, 11 and 17:
	[Claims 5, 11 and 17]  Okorie in view of GAL teaches or at least suggests wherein the generating the first knowledge assessment asset for the first learning object regarding the topic based on the first set of knowledge test-points, the illustrative asset, and the first descriptive asset of the first learning object comprises one or more 15of: generating a first representation of the illustrative asset based on a first knowledge test-point of the first set of knowledge test-points; 20generating a first representation of the first descriptive asset of the first learning object based on the first knowledge test-point of the first set of knowledge test-points; generating a first portion of the first knowledge assessment asset utilizing the first representation of the illustrative asset and the first representation of the first descriptive asset; outputting the first portion of the first knowledge assessment asset as instructor output information; receiving instructor input information in response to the instructor output information; and 30interpreting the instructor input information to update the first portion of the first knowledge assessment asset (at least GAL: ¶ 33: an integrated assessment module to perform integrated assessment based on operations performed utilizing the student stations, the assessment integrated into the teaching processes and the learning processes; ¶ 93:…the teaching/learning system allows teachers to save time and efforts, for example, in planning or preparing lessons (e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like), in creating tests or assessment tasks; ¶ 97:…differential teaching/learning addresses personal needs and/or personal abilities of a student or a group of students, allowing student self-pace learning while the teacher guides and monitors the activities and progress of students and/or groups of students; ¶¶ 99, 100: The differential teaching/learning may include differential support within a learning object or a learning activity…system 100 may provide a first type or level of support (e.g., having more details) to a first type of students (e.g., students identified to have a difficulty in a certain topic), and may provide a second, different, type or level of support (e.g., having less details) to a second type of students (e.g., students identified to be proficient in a certain topic)…The differential teaching/learning may include differential, automated modification of educational content, within a learning object or a learning activity…a learning object may present additional explanations to a student identified to have a difficulty in a particular topic, and may present less information (or may skip some explanations) with regard to a student identified to be proficient in that topic; ¶ 104: planning, management and integration of teaching, learning and assessment and the related activities and content; ¶ 109: The learning objects 210 are created by one or more of: teachers, teaching professionals, school personnel, pedagogic experts, academy members, principals, consultants, researchers, or other professionals; ¶ 112: browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools)… learning activities 230 can be arranged and/or combined in various teaching-learning-assessment scenarios or layouts, for example, using different methods of organization or modeling methods…a teacher generated scenario or layout, are stored in the teacher's personal "cabinet" or "private folder"…and can by recalled for re-use or for modification; ¶ 116:… browser interface allows a teacher to browse through learning activities 230 (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools)… ; ¶ 125:… the teacher station 310 is used to perform operations of teaching tools, for example, lesson planning, real-time class management, presentation of educational content, allocation of differential assignment of content to students (e.g., to individual students or to groups of students), differential assignment of learning activities or learning objects to students (e.g., to individual students or to groups of students), adaptive assignment of content or learning activities or learning objects to students…; ¶ 132:… the teacher utilizes the teacher station 310 to allocate or distribute various learning activities or learning objects to various students or groups of students. The teacher utilizes the teacher station 310 to allocate a first learning object and a second learning object to a first group of students, including Student A who utilizes student station 301; and the teacher utilizes the teacher station 310 to allocate the first learning object and a third learning object to a second group of students, including Student B who utilizes student station 302; ¶ 139: system 300 generates and/or initiates, automatically or upon demand of the teacher utilizing the teacher station 310 (or, for example, automatically and subject to the approval of the teacher utilizing the teacher station 310), one or more correction cycles, "drilling" cycles, additional learning objects, modified learning objects, or the like; ¶ 155: the teacher may use the teacher station to allocate a learning object to a group of ten students, the learning object having three questions included therein; ¶ 156; ¶ 165: The assessment and reporting module 525 allows the teacher to selectively give or modify weight in the total assessment score to a particular activity, object, assignment or question; allows the teacher to add assessment to portions of the assignment that cannot be efficiently or accurately evaluated by automatic tools). It would have been obvious to one of ordinary skill in the art, when faced with the issue of providing immersive teaching tools for dissemination of knowledge, one having ordinary skill in the art would have looked to known practices in the field of electronic learning and incorporated the learning objects of GAL and their associated manipulation features within the teachings of Okorie to allow updating the first portion of the first knowledge assessment asset as claimed in order to predictably provide an adaptive teaching, learning and assessment environment that further allows selectively allocating and assigning various digital learning objects to students based on their individual skills, needs past performance.
Re claims 6, 12 and 18:
	[Claims 6, 12 and 18]  Okorie in view of GAL teaches or at least suggests wherein the generating the second knowledge assessment asset for the second learning object regarding the topic based on the second set of knowledge test-points, the illustrative asset, and the second descriptive asset of the second learning object comprises one or more of: generating a first representation of the illustrative asset based on a first knowledge test-point of the second set of knowledge test-points; generating a first representation of the second descriptive asset of the second learning object based 10on the first knowledge test-point of the second set of knowledge test-points; generating a first portion of the second knowledge assessment asset utilizing the first representation of the illustrative asset and the first representation of the second descriptive asset; 15outputting the first portion of the second knowledge assessment asset as instructor output information; receiving instructor input information in response to the instructor output information; and 20interpreting the instructor input information to update the first portion of the second knowledge assessment asset (at least GAL: ¶ 33: an integrated assessment module to perform integrated assessment based on operations performed utilizing the student stations, the assessment integrated into the teaching processes and the learning processes; ¶ 93:…the teaching/learning system allows teachers to save time and efforts, for example, in planning or preparing lessons (e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like), in creating tests or assessment tasks; ¶ 97:…differential teaching/learning addresses personal needs and/or personal abilities of a student or a group of students, allowing student self-pace learning while the teacher guides and monitors the activities and progress of students and/or groups of students; ¶¶ 99, 100: The differential teaching/learning may include differential support within a learning object or a learning activity…system 100 may provide a first type or level of support (e.g., having more details) to a first type of students (e.g., students identified to have a difficulty in a certain topic), and may provide a second, different, type or level of support (e.g., having less details) to a second type of students (e.g., students identified to be proficient in a certain topic)…The differential teaching/learning may include differential, automated modification of educational content, within a learning object or a learning activity…a learning object may present additional explanations to a student identified to have a difficulty in a particular topic, and may present less information (or may skip some explanations) with regard to a student identified to be proficient in that topic; ¶ 104: planning, management and integration of teaching, learning and assessment and the related activities and content; ¶ 109: The learning objects 210 are created by one or more of: teachers, teaching professionals, school personnel, pedagogic experts, academy members, principals, consultants, researchers, or other professionals; ¶ 112: browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools)… learning activities 230 can be arranged and/or combined in various teaching-learning-assessment scenarios or layouts, for example, using different methods of organization or modeling methods…a teacher generated scenario or layout, are stored in the teacher's personal "cabinet" or "private folder"…and can by recalled for re-use or for modification; ¶ 116:… browser interface allows a teacher to browse through learning activities 230 (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools)… ; ¶ 125:… the teacher station 310 is used to perform operations of teaching tools, for example, lesson planning, real-time class management, presentation of educational content, allocation of differential assignment of content to students (e.g., to individual students or to groups of students), differential assignment of learning activities or learning objects to students (e.g., to individual students or to groups of students), adaptive assignment of content or learning activities or learning objects to students…; ¶ 132:… the teacher utilizes the teacher station 310 to allocate or distribute various learning activities or learning objects to various students or groups of students. The teacher utilizes the teacher station 310 to allocate a first learning object and a second learning object to a first group of students, including Student A who utilizes student station 301; and the teacher utilizes the teacher station 310 to allocate the first learning object and a third learning object to a second group of students, including Student B who utilizes student station 302; ¶ 139: system 300 generates and/or initiates, automatically or upon demand of the teacher utilizing the teacher station 310 (or, for example, automatically and subject to the approval of the teacher utilizing the teacher station 310), one or more correction cycles, "drilling" cycles, additional learning objects, modified learning objects, or the like; ¶ 155: the teacher may use the teacher station to allocate a learning object to a group of ten students, the learning object having three questions included therein; ¶ 156; ¶ 165: The assessment and reporting module 525 allows the teacher to selectively give or modify weight in the total assessment score to a particular activity, object, assignment or question; allows the teacher to add assessment to portions of the assignment that cannot be efficiently or accurately evaluated by automatic tools). It would have been obvious to one of ordinary skill in the art, when faced with the issue of providing immersive teaching tools for dissemination of knowledge, one having ordinary skill in the art would have looked to known practices in the field of electronic learning and incorporated the learning objects of GAL and their associated manipulation features within the teachings of Okorie to allow updating the first portion of the second knowledge assessment asset as claimed in order to predictably provide an adaptive teaching, learning and assessment environment that further allows selectively allocating and assigning various digital learning objects to students based on their individual skills, needs past performance.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715